Citation Nr: 1146786	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Propriety of severance of service connection for the residuals of prostate cancer.

2.  Propriety of severance of service connection for diabetes mellitus, Type II, (DM II).

3.  Propriety of severance of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Propriety of severance of basic eligibility to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A. Chapter 35. 

5.  Propriety of severance of Special Monthly Compensation (SMC) for the loss of use of a creative organ.

6.  Entitlement to service connection for depression, to include as secondary to prostate cancer and DM II.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1967, with service in Thailand from April 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington, and Reno, Nevada, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In May 2003, the Seattle, Washington, RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran submitted a notice of disagreement (NOD) with this determination in June 2003, and timely perfected his appeal in May 2004.  In February 2005, the Reno, Nevada, RO severed entitlement to service connection for the residuals of prostate cancer, DM II, TDIU, DEA benefits, and SMC for the loss of use of a creative organ.  The February 2005 rating decision also denied entitlement to service connection for depression.  The Veteran submitted a NOD with this determination in March 2005, and timely perfected his appeal in May 2005.

In May 2005, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Reno, Nevada.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

These claims came before the Board in April 2006, at which time they were remanded to the Appeals Management Center (AMC) for additional evidentiary development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.

The issues of entitlement to service connection for depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an October 2000 rating action, the RO granted entitlement to service connection for the residuals of prostate cancer, effective July 6, 1999, based on presumed herbicide exposure during service in the Republic of Vietnam (Vietnam).

2.  In a June 2002 rating action, the RO granted entitlement to service connection for DM II, effective July 3, 2000, based on presumed herbicide exposure during service in Vietnam.

3.  In a May 2003 rating action, the RO granted entitlement to SMC for loss of use of a creative organ, effective August 16, 2002, as a result of the service-connected residuals of prostate cancer.

4.  In a February 2004 rating action, the RO granted entitlement to TDIU and DEA benefits, both effective August 16, 2002, based on the evidence showing that the Veteran met the schedular criteria based on his service-connected disabilities.
5.  In an August 2004 rating action, the RO proposed to discontinue service connection for the residuals of prostate cancer, DM II, TDIU, DEA benefits, and SMC for the loss of use of a creative organ; this proposal was based on a finding that the Veteran was erroneously granted service connection based on presumed herbicide exposure during service in Vietnam.

6.  In a February 2005 rating action, the RO severed service connection for the residuals of prostate cancer, DM II, TDIU, and DEA benefits (all effective May 1, 2005), and SMC for the loss of use of a creative organ (clear and unmistakable error found in the level of SMC assigned from August 16, 2002).

7.  The evidence of record does not show that the grant of service connection for the residuals of prostate cancer and DM II was clearly and unmistakably erroneous.

8.  The evidence of record demonstrates that at the time SMC for the loss of use of a creative organ was discontinued, service connection for the residuals of prostate cancer had been improperly severed.

9.  The evidence of record demonstrates that at the time TDIU was discontinued, the previously granted claims of entitlement to service connection for prostate cancer and DM II had been improperly severed.

10.  The evidence of record demonstrates that at the time DEA benefits were discontinued, the Veteran's award of TDIU had been improperly severed.


CONCLUSIONS OF LAW

1.  As severance of service connection for the residuals of prostate cancer was not in accordance with law, the criteria for restoration of service connection for the residuals of prostate cancer, from May 1, 2005, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).


2.  As severance of service connection for DM II was not in accordance with law, the criteria for restoration of service connection for DM II, from May 1, 2005, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).

3.  As severance of TDIU was not in accordance with law, the criteria for restoration of TDIU, from May 1, 2005, are met.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2011).

4.  As severance of DEA benefits was not in accordance with law, the criteria for restoration of DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, from May 1, 2005, are met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011). 

5.  As severance of SMC for the loss of use of a creative organ was not in accordance with law, the criteria for restoration of SMC, from August 16, 2002, are met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In this decision, the Board restores service connection for the residuals of prostate cancer, DM II, TDIU, DEA benefits, and SMC for the loss of use of a creative organ.  This represents a complete grant of the benefits sought on appeal.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2011).

II.  Restoration of Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 7-93.  The Secretary of VA has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id.  at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth v. Nicholson, 20 Vet. App. at 488. 

The Stallworth Court added, "Consequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen.

The record reflects that on July 6, 1999, the Veteran filed an application for service connection for the residuals of prostate cancer, secondary to Agent Orange exposure.  In an October 2000 rating action, the RO granted service connection for the residuals of prostate cancer, on the basis that the Veteran served in Vietnam and developed the condition as secondary to his presumed exposure to herbicides during service.

The evidence of record at the time of the October 2000 rating action included: the Veteran's DD Form 214; service treatment records dated from July 2, 1963 through April 28, 1967; and private treatment records dated in 1999.  The DD Form 214 notes the Veteran's service in the 634th Combat Support Group (PACAF), with a military occupational specialty (MOS) as an accounting specialist.  The DD Form 214 also notes the Veteran's receipt of the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM), among other awards.  The private medical records demonstrated the Veteran's diagnosis of, and treatment for, prostate cancer.

In a June 2002 rating action, the RO granted service connection for DM II, effective July 3, 2000.  The RO noted that the Veteran's service records and personnel file showed that he was based in Thailand and served with the 634th Combat Support Group.  His duties were noted to have consisted of being a guard on flights to Vietnam and helping to load and unload the C130 airplanes.  The RO found that, although the Veteran was not specifically stationed in Vietnam, he served in the Air Force from July 2, 1963 to April 28, 1967, received the VSM, and had temporary duty in Vietnam.  Based on this temporary duty, it was presumed that the Veteran was exposed to herbicides during his time in-country.

In August 2004, the RO proposed to sever service connection for the residuals of prostate cancer and DM II, on the basis that the grant of service connection was clearly and unmistakably erroneous.  The RO noted that, although the Veteran had received the VSM and VCM, there was no evidence that his service in Thailand actually involved duty or visitation in Vietnam.  These medals alone did not confirm service in Vietnam.  Without corroborating evidence, neither the Veteran's statements nor his photographs were sufficient to establish that his duties actually involved duty or visitation in Vietnam.  As there was no evidence of the Veteran setting foot inside Vietnam, the grant of service connection on a presumptive herbicide basis constituted a clear and unmistakable error.  Furthermore, there was no evidence that prostate cancer was aggravated by service, incurred in service, or had manifested to a compensable degree within one year of separation from service.

In November 2004, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days to respond, as required under 38 C.F.R. § 3.105(d).  In a February 2005 rating action, the RO formally severed service connection for prostate cancer and DM II, both effective May 1, 2005.

The evidence of record at the time of the February 2005 rating action included: the Veteran's service treatment and personnel records, information from the National Personnel Records Center (NPRC) Personnel Information Exchange System (PIES); post-service VA outpatient treatment records and VA examination reports; post-service private treatment records; the January 2005 pre-decisional hearing transcript; photographs submitted by the Veteran; and statements from the Veteran.  The service personnel records show the Veteran had service in Thailand from April 1966 to April 1967.  In an April 2000 PIES response, NPRC indicated that it was unable to determine whether the Veteran had actual in-country service in Vietnam.  The medical treatment records associated with the claims file noted the Veteran's repeated assertions to medical professionals that he had served in Vietnam.

In a July 2000 statement, the Veteran reported that he was based in Thailand with the 634th Combat Support Group in Nakhon Phanom, which is located in the far northeast corner of Thailand on the Laotian border.  From there, the Veteran reported that he was able to see bombs going off on the Ho Chi Minh Trail at night.  He stated that his duties were varied due to his low rank.  He stated he was not needed to perform duties associated with his accounting MOS, and was instead assigned to various other duties.  These duties included being part of a "quick reaction force" and, as such, serving on perimeter guard duty, digging holes at the end of the flight line for mines, serving with doctors in the rural areas of Thailand, and flying assignments to Laos as a guard until Special Forces took over.  See Veteran's Statement, July 27, 2000.

The Veteran also stated that he served as a guard on flights to Vietnam and helped to load and unload C130 airplanes.  On these trips into Vietnam, the Veteran stated that they would land at Marine and Special Forces bases where they would drop 50-gallon drums, ammunition, and boxed materials.  Further, the Veteran noted that he worked with construction crews to expand the base in Thailand, clearing land to extend the metal mesh runway and the surrounding areas.  To do this, the Veteran stated that he helped move cans and poured herbicides into spray vehicles.  Specifically, the Veteran reported that after working with the herbicide for two weeks, he experienced internal convulsions and was sent to the medical facilities at the Korat Air Force Base hospital for testing in December 1966.  Id.

In the February 2005 rating action that severed benefits, the RO acknowledged the Veteran's statements, but reiterated that there was no evidence showing he served in Vietnam.  The Veteran was afforded a pre-decisional hearing in January 2005, during which he had the opportunity to present evidence, which showed he had actually stepped foot in Vietnam.  The Veteran was unable to identify specific dates and locations where aircraft on which he stated he flew, landed in Vietnam.  Further, he was not able to provide tail numbers of any of the aircraft on which he flew, and he could not describe specific locations where he indicated he landed.  For example, when asked to describe Da Nang, a location the Veteran stated he had landed, he commented that it was "big".  The Veteran also submitted photographs in support of his contention that he had been in Vietnam.  There was no way to verify that the pictures submitted by the Veteran were taken in Vietnam.

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (2011).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).

In this case, it is clearly established that the Veteran suffered from prostate cancer and DM II.  Thus, as his claims of entitlement to service connection are based on herbicide exposure, the only remaining question is whether he actually stepped foot in Vietnam and whether herbicide exposure may be presumed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).

The claims file does not contain any actual documentation that the Veteran served in Vietnam.  Service treatment records do not reflect any medical treatment on the landmass of Vietnam, and service personnel records do not confirm that he actually stepped foot on the landmass of Vietnam.  The Board further notes that receipt of the VCM and VSM is not sufficient proof of service or actual visitation upon the landmass of Vietnam. 

Nevertheless, it remains a matter of debate whether the Veteran stepped foot on the landmass of Vietnam during the Vietnam era or was exposed to herbicides in service; however, the Board need not resolve these questions.  The Board simply notes that the record contains some credible and competent evidence showing that the Veteran was in Vietnam and was exposed to herbicides in service.  The Veteran has reported that, although he was stationed in Thailand, he had excursions into Vietnam territory.  Moreover, while the RO severed service connection for prostate cancer and DM II on the ground that presumptive service connection was not warranted, it did not consider whether the Veteran had been directly exposed to herbicides while in Thailand.  

The evidence renders this case as short of undebatable.  While there certainly is conflicting evidence of whether the Veteran performed active service on the landmass of Vietnam, there is no clear and unmistakable evidence showing that he did not.  It also is not clear and undebatable that he was not exposed to herbicides therein.  Therefore, the Board concludes that the October 2000 award of service connection for prostate cancer and the June 2002 award of service connection for DM II did not involve clear and unmistakable error.  Accordingly, severance of service connection for prostate cancer and DM II, on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).  The claims to restore service connection for prostate cancer and DM II are granted.

III.  Restoration of SMC, TDIU and DEA Benefits

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC may be paid if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2011). 

For the purposes of DEA under 38 U.S.C.A Chapter 35, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  See 38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable in this case, e.g., the death of a veteran or if the veteran is currently on active duty.  Id. 

In a May 2003 rating action, the RO granted entitlement to SMC for the loss of use of a creative organ, effective August 16, 2002, based on the evidence showing service connection was in effect for prostate cancer.  The RO also granted entitlement to TDIU and DEA benefits, effective August 16, 2002, based on the evidence showing that the Veteran had a combined disability rating of 60 percent and was unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

In an August 2004 rating action, the RO proposed to sever SMC, TDIU, and DEA benefits.  The Veteran received notice of the action in November 2004, as required under 38 C.F.R. § 3.105(d).  In a February 2005 rating action, the RO formally severed SMC for the loss of use of a creative organ (effective August 16, 2002) as well as for TDIU and DEA benefits (effective May 31, 2007).

As an initial matter, it is clear that the RO properly complied with the procedural actions required by 38 C.F.R. § 3.105(e) prior to terminating the SMC, TDIU, and DEA benefits.  Thus, the Board will focus on the propriety of the RO's decision to discontinue these benefits. 

At the time of the May 2003 rating action, service connection was in effect for prostate cancer.  As noted, 38 U.S.C.A. § 1114(k) allows for SMC for the loss of use of a creative organ.  Since the Veteran was service-connected for prostate cancer (and the residuals thereof, which included erectile dysfunction), termination of SMC under 38 U.S.C.A. § 1114(k) was not proper and the benefits are restored, effective August 16, 2002.

At the time of the February 2004 rating action, the Veteran was service-connected for: DM II (rated 20 percent disabling); the residuals of prostate cancer including erectile dysfunction, urinary and rectal incontinence (rated 50 percent disabling); and ichthyosis (rated noncompensably disabling).  The Veteran's total combined evaluation was 60 percent from August 16, 2002.  All of these disabilities resulted from a common etiology (i.e. herbicide exposure).  Because the Veteran's combined evaluation was 60 percent as of August 16, 2002, the schedular criteria for TDIU were met.  See 38 C.F.R. § 4.16(a) (2011).  Evidence in the record showed that the Veteran had not worked since 1996 due to service-connected disabilities.  Concurrently, the Veteran was also eligible for DEA benefits as of August 16, 2002, as he was then assigned a permanent and total service-connected disability (i.e. TDIU).  Based on the foregoing, the Board finds that the termination of the Veteran's TDIU rating and DEA benefits was not proper and they are restored effective August 16, 2002.







CONTINUED ON NEXT PAGE






ORDER

The severance of service connection for the residuals of prostate cancer was improper, and restoration of service connection, effective May 1, 2005, is granted.

The severance of service connection for DM II was improper, and restoration of service connection, effective May 1, 2005, is granted.

The severance of SMC for the loss of use of a creative organ was improper, and restoration of SMC under 38 U.S.C.A. § 1114(k), effective August 16, 2002, is granted.

The severance of TDIU was improper, and restoration of TDIU, effective May 1, 2005, is granted.

The severance of DEA benefits was improper, and restoration of DEA benefits, effective May 1, 2005, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for PTSD and depression.

Review of the record reveals that the last VA treatment records associated with the Veteran's VA claims file are dated in 2005.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the AMC/RO must obtain and associate copies of the Veteran's VA treatment records from the VA medical facility(ies) in Las Vegas and Reno, Nevada, dated from 2005 to the present.

As explained above, the Board has restored the Veteran's claims of entitlement to service connection for prostate cancer and DM II, among others.  This restoration presumes that the Veteran stepped foot inside Vietnam during his time in active duty service.  As part of his claim of entitlement to service connection for PTSD, the Veteran has maintained that during his time in Vietnam, he was in constant fear of hostile military activity.  

The Board notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder during his military service in the Republic of Vietnam to fear of hostile military or terrorist activity.

While the Board is aware of the October 2003 and April 2004 opinions of the Veteran's treating VA psychiatrist, these opinions are not considered adequate by the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner failed to indicate whether the Veteran's apparent diagnoses of PTSD and depression comply with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  Further, the examiner failed to provide sufficient rationale in support of the opinions provided.  As such, the Veteran must be afforded a VA PTSD and mental disorders examination to determine the nature and etiology of his current psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VA medical facility(ies) in Las Vegas and Reno, Nevada, for the period from 2005 to the present and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After the above development has been accomplished, schedule the Veteran to undergo a VA psychiatric examination, performed by psychiatrist (preferably one experienced in evaluating post-traumatic stress disorders who has not previously evaluated him) to clarify the Veteran's diagnosed psychiatric disorders and determine the etiology of any diagnosed psychiatric disorder, including PTSD and depression, found to be present.  The examiner should be advised that the Veteran alleged stressors involve exposure to rocket and mortar fire while in Vietnam. 

a. The examiner should determine whether the Veteran currently suffers from PTSD, consistent with the DSM-IV, related to his exposure to rocket and mortar fire or fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b. If a psychiatric disability other than PTSD is diagnosed, consistent with the DSM-IV, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

c. For any depression found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected prostate cancer, DM II, or ichthyosis.  If not, is it at least as likely as not aggravated by service-connected prostate cancer, DM II, or ichthyosis?  If aggravated, what permanent, measurable increase in current depression pathology is attributable to the service-connected prostate cancer, DM II, or ichthyosis?  

d. All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  Readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


